ITEMID: 001-84237
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: JAMA v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Corneliu Bîrsan;David Thór Björgvinsson
TEXT: The applicant, Mr Vinko Jama, is a Slovenian national who was born in 1914 and lives in Ljubljana. He was represented before the Court by Mr Z. Korenčan, a lawyer practising in Ljubljana.
The Slovenian Government (“the Government”) were represented by their Agent, Mr Lucijan Bembič, State Attorney-General.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1971, after the applicant’s house had been expropriated, the Ljubljana Municipality instituted non-contentious civil proceedings for determination of compensation to be awarded to the applicant in this respect.
On 24 November 1978 the Ljubljana Municipal Court (Občinsko sodišče v Ljubljani) issued a decision concerning the compensation.
Until 28 June 1994, when the Convention entered into force with respect to Slovenia, the case had been four times remitted to the first-instance court for re-examination.
On 1 February 1995 the applicant’s representative informed the renamed Ljubljana Local Court (Okrajno sodišče v Ljubljani) that several related sets of proceedings had been instituted in the meantime. Since their outcome constituted a preliminary question (predhodno vprašanje) which was relevant for the determination of the compensation, the court, on 28 April 1995, stayed the proceedings (prekinitev postopka).
Between 13 September 1995 and 31 November 2000 the court made several inquires on the progress of the case.
The hearing held on 5 April 2004 was adjourned until 13 May 2004 at the applicant’s request.
On 31 May and 1 June 2004 the applicant lodged written submissions.
In the course of the proceedings, until 23 December 2005, the case was reassigned to four different judges.
Three hearings were held between 30 March and 8 June 2006.
The hearing held on 21 September 2006 was adjourned sine die due to the applicant’s attempt to reach a settlement with the municipality.
The settlement has apparently not been reached and the proceedings are still pending before the Ljubljana Local Court.
The Act on the Protection of the Right to a Trial without undue Delay (Zakon o varstvu pravice do sojenja brez nepotrebnega odlašanja, Official Journal, No. 49/2006 – the 2006 Act) became operational on 1 January 2007. Under its sections 1 and 2, the right to a trial within a reasonable time is guaranteed for a party to court proceedings, a participant under the Act governing non-contentious proceedings and an injured party in criminal proceedings.
Section 3 of the 2006 Act provides for two remedies to expedite pending proceedings – a supervisory appeal (nadzorstvena pritožba) and a motion for a deadline (rokovni predlog) – and, ultimately, for a claim for just satisfaction in respect of damage sustained because of the undue delay (zahteva za pravično zadoščenje).
For a more detailed presentation of the relevant domestic law see Žunič v. Slovenia, (dec.) no. 24342/04, §§ 16-26, 18 October 2007.
